MEMORANDUM **
Steven Nur Ahmed appeals pro se the district court’s summary judgment in favor of the defendants in his civil rights action alleging violations of the First and Fifth Amendments. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815-lb (9th Cir.1994), and we affirm.
The district court properly held sovereign immunity barred Ahmed’s action because he failed to demonstrate a waiver of immunity. See Cato v. United States, 70 F.3d 1103, 1107 (9th Cir.1995).
Ahmed’s contention that 28 U.S.C. § 1346 confers jurisdiction lacks merit because this section vests exclusive jurisdiction for claims involving more than $10,000 with the Court of Federal Claims. See 28 U.S.C. § 1346(a)(2). Similarly, the discretionary function exception to the Federal Tort Claims Act, 28 U.S.C. § 2680, bars Ahmed’s action because the issuance of a limited duration passport is an act that involves an element of judgment or choice. See Gager v. United States, 149 F.3d 918, 920 (9th Cir.1998).
Ahmed’s contention regarding judicial bias lacks merit because he failed to present any evidence that the district judge relied upon knowledge acquired outside the judicial proceedings that influenced in any way her decision, or demonstrated antagonism that would render a fair judgment impossible. See Liteky v. United States, 510 U.S. 540, 556, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994).
*874Ahmed’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.